PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 Duke Street
Alexandria, VA 22314




In re Application of: YANTENG WANG et al.
Application No.: 16/548,300
Filed: August 22, 2019
Attorney Docket No.:  523912US
For:  CHARGING PROCESSING METHOD, TERMINAL DEVICE AND STORAGE MEDIUM
::::::


DECISION ON PETITION
    UNDER 37 CFR 1.181





This is a decision on the petition under 37 CFR 1.181(a) filed on October 25, 2021, requesting the consideration of documents (AW) and (AX) listed in the Information Disclosure Statement filed on October 22, 2021.

The petition is DISMISSED AS MOOT.

A review of the application prosecution history reveals that the documents (AW) and (AX) were considered by the examiner, and a copy of the initialed IDS were mailed with the Supplemental Notice of Allowability on November 10, 2021.  Accordingly, the relief requested is now moot.

Any questions regarding this decision should be directed to Drew A. Dunn, Supervisory Patent Examiner, at 571-272-2312.



__/TASHIANA R ADAMS/    Director, Technology Center 2800                                                                                                                                                                                                    _____________________
Tashiana Adams
Director Technology Center 2800
Printing/Measuring and Testing